UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22584 Guggenheim Equal Weight Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:June 30 Date of reporting period:December 31, 2011 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: DECEMBER 31, 2011 (Unaudited) GUGGENHEIM FUNDS SEMIANNUAL REPORT GEQ GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND WWW.GUGGENHEIMFUNDS.COM/GEQ .YOUR WINDOW TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/geq, you will find: · Daily, weekly and monthly data on share prices, net asset values, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Guggenheim Partners Asset Management, LLC and Guggenheim Funds Investment Advisors, LLC are continually updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. December 31, 2011 DEAR SHAREHOLDER We thank you for your investment in the Guggenheim Equal Weight Enhanced Equity Income Fund (the “Fund”). This report covers the Fund’s performance for the abbreviated semiannual fiscal period from the Fund’s inception date of October 27, 2011, through December 31, 2011. The Fund’s investment objective is to provide a high level of risk-adjusted total return with an emphasis on current income. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the abbreviated semiannual period from the Fund’s inception date of October 27, 2011, through December 31, 2011, the Fund returned 2.04% on an NAV basis and -11.15% on a market price basis. The primary contributor to the disparity between the Fund’s market price and net asset value performance was the movement of the Fund’s market price relative to its net asset value after the Fund’s initial public offering. Based upon the initial offering price of $20.00 and net asset value of $19.10, the Fund began the period at a 4.71% market price premium to net asset value (“premium”). As of December 31, 2011, the Fund’s market price was trading at an 8.83% discount to net asset value (“discount”). Additionally, the Fund’s net asset value increased from $19.10 to $19.49, while the market price declined from $20.00 to $17.77 over this relatively short period. Past performance does not guarantee future results. The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. Guggenheim Funds Investment Advisors, LLC (the “Adviser”) serves as the investment adviser to the Fund. Guggenheim Partners Asset Management, LLC (“GPAM”) serves as the Fund’s Options Strategy Sub-Adviser, responsible for the management of the Fund’s options strategy. Security Investors, LLC serves as the Equity Strategy Sub-Adviser, responsible for managing the underlying equity portfolio. Each of the Adviser and the two sub-advisers is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $125 billion in assets under management and supervision. GPAM seeks to achieve the Fund’s investment objective primarily through a two-part strategy. Under normal circumstances, the Fund invests substantially all of its managed assets in a portfolio of common stocks included in the S&P 500 Equal Weight™ Index. In addition, the Fund utilizes a call option writing strategy to seek to generate current income and potentially mitigate overall portfolio volatility. In connection with the implementation of its strategy, the Fund may use leverage through borrowing from financial institutions, issuance of preferred shares, issuance of debt securities or other forms of debt. As of December 31, 2011, the amount of leverage was approximately 15% of the Fund’s total assets. Although the use of financial leverage by the Fund may create an opportunity for increased return for the common shares, it also results in additional risks and can magnify the effect of any losses. There can be no assurance that a leveraging strategy will be successful during any period during which it is employed. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 29 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 4. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/geq. Sincerely, Kevin M. Robinson Chief Executive Officer and Chief Legal Officer Guggenheim Equal Weight Enhanced Equity Income Fund January 31, 2012 GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 3 QUESTIONS & ANSWERS December 31, 2011 Guggenheim Equal Weight Enhanced Equity Income Fund (the “Fund”) is managed by a team of seasoned professionals. Guggenheim Funds Investment Advisors, LLC (the “Adviser”) is responsible for overall management of the Fund. The Fund’s investment subadviser responsible for the management of the Fund’s options strategy (“Options Strategy Sub-Adviser”) is Guggenheim Partners Asset Management, LLC (“GPAM”). The options strategy is managed by a team that includes Farhan Sharaff, Assistant Chief Investment Officer; Jayson Flowers, Managing Director; and Jamal Pesaran, CFA, Portfolio Manager. Security Investors, LLC (“Security Investors”) serves as the sub-adviser, responsible for managing the underlying equity portfolio (“Equity Strategy Sub-Adviser”). The team at Security Investors includes Ryan Harder, CFA, Portfolio Manager and James R. King, CFA, Portfolio Manager. Each of the Adviser, the Options Strategy Sub-Adviser and the Equity Strategy Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $125 billion in assets under management. In the following interview, the investment team discusses the market environment and the Fund’s performance for the abbreviated semiannual fiscal period from the Fund’s inception date of October 27, 2011, through December 31, 2011. Please describe the Fund’s objective and strategy. The Fund’s investment objective is to provide a high level of risk-adjusted total return with an emphasis on current income. The Fund seeks to achieve its investment objective primarily through a two-part strategy. Under normal circumstances, the Fund invests substantially all of its managed assets in a portfolio of common stocks included in the S&P 500 Equal Weight™ Index (the “Index”). In addition, the Fund utilizes a call option writing strategy to seek to generate current income and potentially mitigate overall portfolio volatility. The Index has the same constituents as the S&P 500® Index (“S&P 500”), a capitalization-weighted index comprised of 500 common stocks, chosen by Standard & Poor’s Financial Services LLC on a statistical basis, but each company in the Index is assigned an equal weight instead of being assigned a weight based on the relative market capitalizations of such companies. The Fund’s equity portfolio will be rebalanced quarterly so that each stock in the Fund’s portfolio will have the same target weighting as every other stock in the portfolio. While the Fund generally expects to invest in substantially all of the stocks included in the Index, the Fund may also seek to obtain exposure through investments in other investment funds, other securities and/or financial instruments that are intended to correlate with or replicate the characteristics of exposure to stocks included in the Index or the Index generally. The Fund utilizes a call option writing strategy to seek to generate current income and potentially mitigate overall portfolio volatility. The Fund’s options strategy follows the Options Strategy Sub-Adviser’s proprietary dynamic rules-based methodology, GPAM’s “Portable Volatility Monetization Strategy”SM. The Options Strategy Sub-Adviser initially expects to implement the Fund’s options strategy by selling (i.e. writing) call options on securities indices, exchange-traded funds (“ETFs”) that track securities indices, baskets of securities and other instruments, which will include securities that are not held by the Fund. As this strategy involves uncovered option writing, it may result in less volatility mitigation than, and may be subject to more risks compared to, option strategies involving writing options on securities held by the Fund. There can be no assurance that the Fund’s use of call options will be successful. The Fund anticipates using leverage through borrowing from financial institutions, issuance of preferred shares, issuance of debt securities or other forms of debt. As of December 31, 2011, the amount of leverage was approximately 15% of the Fund’s total assets. Although the use of financial leverage by the Fund may create an opportunity for increased return for the common shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, then the common shares’ return will be greater than if financial leverage had not been used. Conversely, if the income and gains from the securities purchased with the financial leverage is less than the cost of the financial leverage then the return on the common shares will be less than if financial leverage had not been used. There can be no assurance that a leveraging strategy will be implemented or that it will be successful during any period during which it is employed. Under normal market conditions, the Fund seeks overall portfolio volatility that, after giving effect to the Fund’s option writing strategy and use of leverage, approximates that of the broad equity market. There can be no assurance that the Fund will achieve its investment objective or be able to structure its investments as anticipated. Please tell us about the market environment between the Fund’s inception date and December 31, 2011. The uncertainty that affected the economy and securities markets, both in the U.S. and around the world, during much of 2011 continued during the last two months of the year. The U.S. equity market peaked around the time of Fund’s inception date, moved down in November, and then was fairly strong in December 2011. The market’s strength in the closing weeks of the year appeared to reflect improving economic momentum in the U.S., indicated by favorable reports on retail sales, housing starts and durable goods orders. For the period between the Fund’s inception date of October 27, 2011, and December 31, 2011, the S&P 500, which is generally regarded as an indicator of the broad U.S. stock market, returned 1.73% and the Index returned 0.84%. The slight underperformance of the Index versus the S&P 500 reflects the strong 4 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued December 31, 2011 performance of some of the largest stocks in the S&P 500, especially large health care companies, near the end of the year. How did the Fund perform in its first two months of operation? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the abbreviated semiannual period from the Fund’s inception date of October 27, 2011, through December 31, 2011, the Fund returned 2.04% on an NAV basis and –11.15% on a market price basis. The primary contributor to the disparity between the Fund’s market price and net asset value performance was the movement of the Fund’s market price relative to its net asset value after the Fund’s initial public offering. Based upon the initial offering price of $20.00 and net asset value of $19.10, the Fund began the period at a 4.71% market price premium to net asset value (“premium”). As of December 31, 2011, the Fund’s market price was trading at an 8.83% discount to net asset value (“discount”). Additionally, the Fund’s net asset value increased from $19.10 to $19.49, while the market price declined from $20.00 to $17.77 over this relatively short period. Closed-end funds may trade at a discount to net asset value and we view these disparities as opportunities for long-term investors to purchase additional shares of the Fund at attractive levels relative to the net asset value. What strategies were important to the Fund’s performance during this period? In this short period, the Fund performed very well, with an NAV return above the return of the S&P 500 for the period from the Fund’s inception date through December 31, 2011. Since the Index performed roughly in line with the S&P 500, this strong performance resulted mainly from the success of the Fund’s option overlay, which, like all of the derivatives programs used by the Options Strategy Sub-Adviser, is based on a proprietary dynamic rules-based methodology. This is not a typical covered call strategy, but rather a program of writing call options on securities indices, ETFs and other instruments in such a way as to take advantage of the volatility of the market, selecting for option writing those indices for which investors are paying the greatest risk premiums at any given time. This strategy offers investors the dual advantages of receiving income from option premiums and also dampening the downside risk. In its first two months of operation, the Fund received approximately $10 million in option premiums, all of which translated to gains despite the volatility during the period, as there was little net change in the level of the underlying market between option dates and the expiration dates of the options written. Over this short period, the Fund not only outperformed the S&P 500 and the Index, it also exhibited lower risk, as measured by standard deviation of returns: the standard deviation of the Fund’s returns over this period was 23%, compared with 26% for the S&P 500. Also the Fund’s beta was 0.9, compared with 1.0 for the S&P 500. (Beta is a measure of the sensitivity of a security or portfolio to the market as a whole.) Why was the S&P 500 Equal Weight™ Index chosen for the Fund’s portfolio, rather than the more familiar S&P 500 Index? Because the S&P 500 is weighted by market value, it is extremely top-heavy. The top 50 names represent more than 50% of the weight of the in the S&P 500, and the single top stock has more weight than the bottom 100 stocks combined. This means that performance of the many smaller companies included in the S&P 500 has very little impact on performance of the S&P 500, and it also means that the weighting of any given stock tends to be at its highest just when the stock is peaking. In contrast, the Index provides broader market representation, with less stock-specific risk. The equal weight approach provides meaningful exposure to the mid-cap companies included in the S&P 500, whereas performance the S&P 500 is dominated by the largest stocks. How did the Fund’s leverage affect performance during this period? Since leverage adds to performance when the cost of leverage is less than the total return generated by investments, the use of leverage contributed to the Fund’s total return during this period. The purpose of leverage (borrowing) is to fund the purchase of additional securities that provide increased income and potentially greater appreciation to common shareholders than could be achieved from an unlevered portfolio. Leverage results in greater NAV volatility and entails more downside risk than an unleveraged portfolio. What is the current outlook for the markets and the Fund, and how is the Fund positioned for this outlook? For some time GPAM has been more optimistic than many investment managers about the U.S. economy. Recent data, including favorable reports on retail sales, housing starts, durable goods orders and growth in gross domestic product, suggest improving economic momentum in the U.S. Continued problems in the banking system, combined with concerns about sovereign debt of several European nations, indicate that a recession in Europe is likely, and world economic growth will most likely be modest in the coming months. While some investment managers believe that economic stress in Europe will negatively impact the U.S. economy, GPAM believes that the effects are largely technical, causing swings in various markets but with little fundamental impact. With its combination of equity exposure and option writing for current income and mitigation of portfolio volatility, the Fund is well positioned to provide investors attractive levels of income and positive returns with moderate risk in a wide variety of market conditions. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 5 December 31, 2011 Index Definitions Indices are unmanaged and reflect no expenses. It is not possible to invest directly in an index. The Standard & Poor’s 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Standard & Poor’s 500 Equal WeightTM Index has the same constituents as the S&P 500, but each company is assigned a fixed equal weight. Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Common Stock Risk Although common stocks have historically generated higher average total returns than debt securities over the long-term, common stocks also have experienced significantly more volatility in those returns and, in certain periods, have significantly under-performed relative to debt securities. The price of common stocks is sensitive to general movements in the stock market and a drop in the stock market may depress the price of common stocks to which the Fund has exposure. Common stock prices fluctuate for several reasons, including changes in investors’ perceptions of the financial condition of an issuer or the general condition of the relevant stock market or when political or economic events affecting the issuers occur. They may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. The value of a particular common stock held by the Fund may decline for a number of other reasons which directly relate to the issuer, such as management performance, financial leverage, the issuer’s historical and prospective earnings, the value of its assets and reduced demand for its goods and services. In addition, common stock prices may be particularly sensitive to rising interest rates, as the cost of capital rises and borrowing costs increase. Common stock in which the Fund may invest is structurally subordinated to preferred stock, bonds and other debt instruments in a company’s capital structure in terms of priority to corporate income and is therefore inherently more risky than preferred securities or debt instruments of such issuers. Options Risk The Fund will implement a call option writing strategy using GPAM’s proprietary options overlay strategy, to generate current income from cash premiums received from selling options on securities indices, ETFs and baskets of securities, which will include securities that are not held by the Fund. As this strategy involves uncovered option writing, it may result in less volatility mitigation than, and may be subject to more risks compared to, option strategies involving writing options on securities held by the Fund. Under normal market conditions, the Fund seeks overall portfolio volatility that, after giving effect to the Fund’s option writing strategy and use of leverage, approximates that of the broad equity market. There are various risks associated with the Fund’s call option writing strategy. The purchaser of an index option written by the Fund has the right to any appreciation in the cash value of the index over the strike price on the expiration date. Therefore, as the writer of a covered index call option, the Fund forgoes the opportunity to profit from increases in the index over the strike price of the option. However, the Fund has retained the risk of loss (net of premiums received) should the price of the index decline. Similarly, as the writer of a covered call option on a security or basket of securities held in the Fund’s portfolio, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security or securities covering the call option above the sum of the premium and the exercise price of the call but has retained the risk of loss (net of premiums received) should the price of the underlying security decline. There are special risks associated with uncovered option writing (i.e. writing options on securities not held in the Fund’s portfolio, on indices or on exchange traded funds comprised of such securities or that track such indices), which expose the Fund to potentially significant loss. As the writer of an uncovered call option, the Fund has no risk of loss should the price of the underlying security or index decline, but bears unlimited risk of loss should the price of the underlying security or index increase above the exercise price. The value of options written by the Fund, which will be priced daily, will be affected by, among other factors, changes in the value of underlying securities (including those comprising an index), changes in the dividend rates of underlying securities, changes in interest rates, changes in the actual or perceived volatility of the stock market and underlying securities and the remaining time to an option’s expiration. The value of an option also may be adversely affected if the market for the option is reduced or becomes less liquid. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. To the extent that there is a lack of correlation between the index options written by the Fund and the Fund’s portfolio securities, movements in the indexes underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from options premiums. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option, when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or The Options Clearing Corporation (the “OCC”) may not at all times be adequate to handle current trading volume; or (vi) one or 6l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT December 31, 2011 more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options). If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. In the event that the Fund were unable to close out a call option that it had written on a portfolio security, it would not be able to sell the underlying security unless the option expired without exercise. To the extent that the Fund owns unlisted (or “over-the-counter”) options, the Fund’s ability to terminate these options may be more limited than with exchange- 29 traded options and may involve enhanced risk that counterparties participating in such transactions will not fulfill their obligations. The hours of trading for options may not conform to the hours during which the underlying securities for such options are traded. To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets. Additionally, the exercise price of an option may be adjusted downward before the option’s expiration as a result of the occurrence of certain corporate events affecting the underlying securities, such as extraordinary dividends, stock splits, mergers or other extraordinary distributions or events. A reduction in the exercise price of an option might reduce the Fund’s capital appreciation potential on underlying securities held by the Fund. The Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which the options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options which the Fund may write or purchase may be affected by options written or purchased by other investment advisory clients of the Sub-Advisers. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose other sanctions. Major exchanges on which options and futures are traded have established limits on how much an option or futures contract may decline over various periods of time. If the price of an option increases or decreases more than the established limit, trading in the contract may be suspended for set periods of time. If trading is suspended, the Fund may be unable to purchase or sell options or futures contracts at times that may be desirable or advantageous for the Fund to do so. Trading suspensions may limit the Fund’s ability to achieve its investment objective. The Fund also may be required, in these instances, to “fair-value” any options and futures contracts that it currently owns. Although the Fund will generally write options each month, the Options Strategy Sub-Adviser may vary the times when it writes the options when the Options Strategy Sub-Adviser believes it is in the best interest of the Fund to do so (including by not writing options in a particular month or months). Varying the timing of when the Fund will write options may not have the intended effect and the Fund may sustain losses. Income on options on individual stocks will not be recognized by the Fund for tax purposes until an option is exercised, lapses or is subject to a “closing transaction” (as defined by applicable regulations) pursuant to which the Fund’s obligations with respect to the option are otherwise terminated. If the option lapses without exercise or is otherwise subject to a closing transaction, the premiums received by the Fund from the writing of such options will generally be characterized as short-term capital gain. If an option written by the Fund is exercised, the Fund may recognize taxable gain depending on the exercise price of the option, the option premium, and the fair market value of the security underlying the option. The character of any gain on the sale of the underlying security as short-term or long-term capital gain will depend on the holding period of the Fund in the underlying security. In general, distributions received by shareholders of the Fund that are attributable to short-term capital gains recognized by the Fund from its option writing activities will be taxed to such shareholders as ordinary income and will not be eligible for the reduced tax rate applicable to qualified dividend income. Options on indices of securities and sectors of securities that qualify as “section 1256 contracts” will generally be “marked-to-market” for U.S. federal income tax purposes. As a result, the Fund will generally recognize gain or loss on the last day of each taxable year equal to the difference between the value of the option on that date and the adjusted basis of the option. The adjusted basis of the option will consequently be increased by such gain or decreased by such loss. Any gain or loss with respect to options on indices and sectors that qualify as “section 1256 contracts” will be treated as short-term capital gain or loss to the extent of 40% of such gain or loss and long-term capital gain or loss to the extent of 60% of such gain or loss. Because the mark-to-market rules may cause the Fund to recognize gain in advance of the receipt of cash, the Fund may be required to dispose of investments in order to meet its distribution requirements. “Mark-to-market” losses may be suspended or otherwise limited if such losses are part of a straddle or similar transaction. Financial Leverage Risk Use of Financial Leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks, including increasing the Fund’s overall portfolio volatility. Under normal market conditions, the Fund seeks overall portfolio volatility that, after giving effect to the Fund’s option writing strategy and use of leverage, approximates that of the broad equity market. There can be no assurance that a leveraging strategy will be utilized or will be successful. Financial Leverage is a speculative technique that exposes the Fund to greater risk and increased costs than if it were not implemented. Financial Leverage involves risks and special considerations for Common Shareholders, including: • the likelihood of greater volatility of net asset value and dividend rate of the Common Shares than a comparable portfolio without Financial Leverage; • the risk that fluctuations in interest rates on borrowings and short-term debt or in the interest or dividend rates on any Financial Leverage that the Fund must pay will reduce the return to the Common Shareholders; • the effect of Financial Leverage in a declining market may result in a greater decline in the net asset value of the Common Shares than if the Fund were not leveraged; • when the Fund uses Financial Leverage, the investment advisory fees payable to the Adviser and Sub- Advisers will be higher than if the Fund did not use Financial Leverage; and • Financial Leverage may increase operating costs, which may reduce total return. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l7 December 31, 2011 The Fund will have to pay interest on its Indebtedness, if any, which may reduce the Fund’s return. This interest expense may be greater than the Fund’s return on the underlying investment. Certain types of Indebtedness subject the Fund to covenants in credit agreements relating to asset coverage and portfolio composition requirements. Certain Indebtedness issued by the Fund also may subject the Fund to certain restrictions on investments imposed by guidelines of one or more rating agencies, which may issue ratings for such Indebtedness. Such guidelines may impose asset coverage or portfolio composition requirements that are more stringent than those imposed by the 1940 Act. It is not anticipated that these covenants or guidelines will impede the Sub-Advisers from managing the Fund’s portfolio in accordance with the Fund’s investment objective and policies. During the time in which the Fund is utilizing Financial Leverage, the amount of the fees paid to the Adviser and the Sub-Advisers for investment advisory services will be higher than if the Fund did not utilize Financial Leverage because the fees paid will be calculated based on the Fund’s Managed Assets, including proceeds of Financial Leverage. This may create a conflict of interest between the Adviser and the Sub-Advisers, on the one hand, and the Common Shareholders, on the other hand. Common Shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of Financial Leverage, which means that Common Shareholders effectively bear the entire advisory fee. In order to manage this conflict of interest, the Board of Trustees will receive regular reports from the Adviser and the Sub-Advisers regarding the Fund’s use of Financial Leverage and the effect of Financial Leverage on the management of the Fund’s portfolio and the performance of the Fund. In addition the Fund may engage in certain derivative transactions, including swaps, that have characteristics similar to leverage. To the extent the terms of any such transaction obligate the Fund to make payments, the Fund intends to earmark or segregate cash or liquid securities in an amount at least equal to the current value of the amount then payable by the Fund under the terms of such transaction in accordance with applicable interpretations of the staff of the SEC. To the extent the terms of any such transaction obligate the Fund to deliver particular securities to extinguish the Fund’s obligations under such transactions, the Fund may “cover” its obligations under such transaction by either (i) owning the securities or collateral underlying such transactions or (ii) having an absolute and immediate right to acquire such securities or collateral without additional cash consideration (or, if additional cash consideration is required, having earmarked or segregated cash or liquid securities). Securities so segregated or designated as “cover” will be unavailable for sale by the Sub-Advisers (unless replaced by other securities qualifying for segregation or cover requirements), which may adversely effect the ability of the Fund to pursue its investment objective. Strategic Transactions Risk The Fund may engage in various Strategic Transactions, including derivatives transactions involving interest rate and foreign currency transactions, swaps, options and futures, for hedging and risk management purposes and to enhance total return. Strategic Transactions involve risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transaction and illiquidity of the derivative instruments. Furthermore, the Fund’s ability to successfully use Strategic Transactions depends on the Sub-Advisers’ ability to predict pertinent market movements, which cannot be assured. The use of Strategic Transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to Strategic Transactions are not otherwise available to the Fund for investment purposes. Counterparty Risk The Fund will be subject to credit risk with respect to the counterparties to the derivative contracts purchased by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivative contract in bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances. Synthetic Investment Risk As an alternative to holding investments directly, the Fund may also obtain investment exposure through the use of derivative instruments (including swaps, options, forwards, notional principal contracts or customized derivative or financial instruments) to replicate, modify or replace the economic attributes associated with an investment in securities in which the Fund may invest. The Fund may be exposed to certain additional risks should the Sub-Advisers use derivatives as a means to synthetically implement the Fund’s investment strategies. If the Fund enters into a derivative instrument whereby it agrees to receive the return of a security or financial instrument or a basket of securities or financial instruments, it will typically contract to receive such returns for a predetermined period of time. During such period, the Fund may not have the ability to increase or decrease its exposure. In addition, customized derivative instruments will likely be highly illiquid, and it is possible that the Fund will not be able to terminate such derivative instruments prior to their expiration date or that the penalties associated with such a termination might impact the Fund’s performance in a materially adverse manner. Furthermore, derivative instruments typically contain provisions giving the counterparty the right to terminate the contract upon the occurrence of certain events. Such events may include a decline in the value of the reference securities and material violations of the terms of the contract or the portfolio guidelines as well as other events determined by the counter-party. If a termination were to occur, the Fund’s return could be adversely affected as it would lose the benefit of the indirect exposure to the reference securities and it may incur significant termination expenses. Investment Funds Risk Investments in other investment funds present certain special considerations and risks not present in making direct investments in securities in which the Fund may invest. Investments in investment funds involve operating expenses and fees that are in addition to the expenses and fees borne by the Fund. Such expenses and fees attributable to the Fund’s investments in investment funds are borne indirectly by Common Shareholders. Accordingly, investment in such entities involves expense and fee layering. Investments in investment funds may expose the Fund to an additional layer of financial leverage. To the extent management fees of investment funds are based on total gross assets, it may create an incentive for such entities’ managers to employ financial leverage, thereby adding additional expense and increasing volatility and risk. The Fund is subject to additional risks, including investment risk, market risk, management risk, risks associated with concentration, inflation/deflation, taxes, portfolio turnover, securities lending and anti-takeover provisions, as well as risks from market developments, market disruption, U.S. credit rating downgrades, legislation and regulation and geopolitical risk. Please see www.guggenheimfunds.com/geq for a more detailed discussion about Fund risks and considerations. 8 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT FUND SUMMARY (Unaudited) December 31, 2011 Fund Statistics Share Price Common Share Net Asset Value Premium/(Discount) to NAV -8.83% Net Assets ($000) Total Returns (Inception 10/27/11) Market NAV Since Inception - Cumulative -11.15% 2.04% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. For the most recent month-end performance figures, please visit www.guggenheimfunds.com/geq. The investment return and principal value of an investment will fluctuate with changes in the market conditions and other factors so that an investor’s shares, when sold, may be worth more or less than their original cost. % of Portfolio Composition Net Assets Common Stocks 120.5% Preferred Stocks 0.0%* Short-Term Investments 0.9% Total Investments 121.4% Total Value of Options Written -3.6% Liabilities in excess of Other Assets -0.2% Borrowings -17.6% Net Assets 100.0% * Less than 0.1% % of Long-Term Sector Breakdown** Investments Consumer, Non-cyclical 20.4% Financial 15.7% Consumer, Cyclical 12.7% Industrial 12.4% Technology 9.9% Energy 8.9% Communications 8.2% Utilities 6.4% Basic Materials 5.2% Diversified 0.2% **Securities are classified by sectors that represent broad groupings of related industries. Portfolio composition and sector breakdown are subject to change daily. For more information, please visit www.guggenheimfunds.com/geq. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Past performance does not guarantee future results. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 9 PORTFOLIO OF INVESTMENTS (Unaudited) December 31, 2011 Number of Shares Description Value Long-Term Investments – 120.5% Common Stocks – 120.5% Basic Materials – 6.3% Air Products & Chemicals, Inc.(a) $ 411,808 Airgas, Inc.(a) Alcoa, Inc.(a) Allegheny Technologies, Inc.(a) CF Industries Holdings, Inc.(a) Cliffs Natural Resources, Inc.(a) Dow Chemical Co.(a) Eastman Chemical Co.(a) Ecolab, Inc.(a) EI du Pont de Nemours & Co.(a) FMC Corp.(a) Freeport-McMoRan Copper & Gold, Inc.(a) International Flavors & Fragrances, Inc.(a) International Paper Co.(a) MeadWestvaco Corp.(a) Monsanto Co.(a) Mosaic Co.(a) Newmont Mining Corp.(a) Nucor Corp.(a) PPG Industries, Inc.(a) Praxair, Inc.(a) Sherwin-Williams Co.(a) Sigma-Aldrich Corp.(a) Titanium Metals Corp.(a) United States Steel Corp.(a) Vulcan Materials Co.(a) Communications – 9.9% Amazon.Com, Inc.(a) (b) AT&T, Inc.(a) Cablevision Systems Corp., Class A(a) CBS Corp., Class B(a) CenturyLink, Inc.(a) Cisco Systems, Inc.(a) Comcast Corp., Class A(a) Corning, Inc.(a) DIRECTV, Class A(a) (b) Discovery Communications, Inc., Class A(a) (b) eBay, Inc.(a) (b) Expedia, Inc.(a) F5 Networks, Inc.(a) (b) Frontier Communications Corp.(a) Gannett Co., Inc.(a) Google, Inc., Class A(a) (b) Harris Corp.(a) Interpublic Group of Cos., Inc.(a) JDS Uniphase Corp.(a) (b) Juniper Networks, Inc.(a) (b) McGraw-Hill Cos., Inc.(a) MetroPCS Communications, Inc.(a) (b) Motorola Mobility Holdings, Inc.(a) (b) Motorola Solutions, Inc.(a) NetFlix, Inc.(a) (b) News Corp., Class A(a) Omnicom Group, Inc.(a) priceline.com, Inc.(a) (b) Scripps Networks Interactive, Inc., Class A(a) Sprint Nextel Corp.(a) (b) Symantec Corp.(a) (b) Time Warner Cable, Inc.(a) Time Warner, Inc.(a) TripAdvisor, Inc.(a) (b) VeriSign, Inc.(a) Verizon Communications, Inc.(a) Viacom, Inc., Class B(a) Walt Disney Co.(a) Washington Post Co., Class B(a) Windstream Corp.(a) Yahoo!, Inc.(a) (b) Consumer, Cyclical – 15.3% Abercrombie & Fitch Co., Class A(a) AutoNation, Inc.(a) (b) Autozone, Inc.(a) (b) Bed Bath & Beyond, Inc.(a) (b) Best Buy Co., Inc.(a) Big Lots, Inc.(a) (b) Borg Warner, Inc.(b) CarMax, Inc.(a) (b) Carnival Corp. (Panama) (a) Chipotle Mexican Grill, Inc.(a) (b) Cintas Corp.(a) Coach, Inc.(a) Costco Wholesale Corp.(a) CVS Caremark Corp.(a) See notes to financial statements. 10 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued December 31, 2011 Number of Shares Description Value Consumer, Cyclical (continued) Darden Restaurants, Inc.(a) $ 413,912 Dollar Tree, Inc.(b) DR Horton, Inc.(a) Family Dollar Stores, Inc.(a) Fastenal Co.(a) Ford Motor Co.(a) GameStop Corp., Class A(a) (b) Gap, Inc.(a) Genuine Parts Co.(a) Goodyear Tire & Rubber Co.(a) (b) Harley-Davidson, Inc.(a) Harman International Industries, Inc.(a) Hasbro, Inc.(a) Home Depot, Inc.(a) International Game Technology(a) JC Penney Co., Inc.(a) Johnson Controls, Inc.(a) Kohl’s Corp.(a) Lennar Corp., Class A(a) Limited Brands, Inc.(a) Lowe’s Cos., Inc.(a) Macy’s, Inc.(a) Marriott International, Inc., Class A(a) Mattel, Inc.(a) McDonald’s Corp.(a) Newell Rubbermaid, Inc.(a) NIKE, Inc., Class B(a) Nordstrom, Inc.(a) Orchard Supply Hardware Stores Corp., Class A(a) (b) O’Reilly Automotive, Inc.(a) (b) PACCAR, Inc.(a) Pulte Group, Inc.(a) (b) Ralph Lauren Corp.(a) Ross Stores, Inc.(a) Sears Holdings Corp.(a) (b) Southwest Airlines Co.(a) Staples, Inc.(a) Starbucks Corp.(a) Starwood Hotels & Resorts Worldwide, Inc.(a) Target Corp.(a) Tiffany & Co.(a) TJX Cos., Inc.(a) Urban Outfitters, Inc.(a) (b) VF Corp.(a) Walgreen Co.(a) Wal-Mart Stores, Inc.(a) Whirlpool Corp.(a) WW Grainger, Inc.(a) Wyndham Worldwide Corp.(a) Wynn Resorts Ltd.(a) Yum! Brands, Inc.(a) Consumer, Non-cyclical – 24.6% Abbott Laboratories(a) Aetna, Inc.(a) Allergan, Inc.(a) Altria Group, Inc.(a) AmerisourceBergen Corp.(a) Amgen, Inc.(a) Apollo Group, Inc., Class A(a) (b) Archer Daniels Midland Co.(a) Automatic Data Processing, Inc.(a) Avery-Dennison Corp.(a) Avon Products, Inc.(a) Baxter International, Inc.(a) Beam, Inc.(a) Becton, Dickinson & Co.(a) Biogen Idec, Inc.(a) (b) Boston Scientific Corp.(a) (b) Bristol-Myers Squibb Co. (a) Brown-Forman Corp., Class B(a) Campbell Soup Co.(a) Cardinal Health, Inc.(a) CareFusion Corp.(a) (b) Celgene Corp.(a) (b) Cigna Corp.(a) Clorox Co.(a) Coca-Cola Co.(a) Coca-Cola Enterprises, Inc.(a) Colgate-Palmolive Co.(a) ConAgra Foods, Inc.(a) Constellation Brands, Inc., Class A(a) (b) Coventry Health Care, Inc.(a) (b) Covidien PLC (Ireland) (a) CR Bard, Inc.(a) DaVita, Inc.(a) (b) Dean Foods Co.(a) (b) See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 11 PORTFOLIO OF INVESTMENTS (Unaudited) continued December 31, 2011 Number of Shares Description Value Consumer, Non-cyclical (continued) DENTSPLY International, Inc.(a) $ 399,516 DeVry, Inc.(a) Dr Pepper Snapple Group, Inc.(a) Edwards Lifesciences Corp.(a) (b) Eli Lilly & Co.(a) Equifax, Inc.(a) Estee Lauder Cos., Inc., Class A(a) Express Scripts, Inc.(a) (b) Forest Laboratories, Inc.(a) (b) General Mills, Inc.(a) Gilead Sciences, Inc.(a) (b) H&R Block, Inc.(a) Hershey Co.(a) HJ Heinz Co.(a) Hormel Foods Corp.(a) Hospira, Inc.(a) (b) Humana, Inc.(a) Intuitive Surgical, Inc.(a) (b) Iron Mountain, Inc.(a) JM Smucker Co.(a) Johnson & Johnson(a) Kellogg Co.(a) Kimberly-Clark Corp.(a) Kraft Foods, Inc., Class A(a) Kroger Co.(a) Laboratory Corp. of America Holdings(a) (b) Life Technologies Corp.(a) (b) Lorillard, Inc.(a) Mastercard, Inc., Class A(a) McCormick & Co., Inc.(a) McKesson Corp.(a) Mead Johnson Nutrition Co.(a) Medco Health Solutions, Inc.(a) (b) Medtronic, Inc.(a) Merck & Co., Inc.(a) Molson Coors Brewing Co., Class B(a) Moody’s Corp.(a) Mylan, Inc.(a) (b) Patterson Cos., Inc.(a) Paychex, Inc.(a) PepsiCo, Inc.(a) Perrigo Co. Pfizer, Inc.(a) Philip Morris International, Inc.(a) Procter & Gamble Co.(a) Quanta Services, Inc.(a) (b) Quest Diagnostics, Inc.(a) Reynolds American, Inc.(a) Robert Half International, Inc.(a) RR Donnelley & Sons Co.(a) Safeway, Inc.(a) SAIC, Inc.(a) (b) Sara Lee Corp.(a) St Jude Medical, Inc.(a) Stryker Corp.(a) SUPERVALU, Inc.(a) Sysco Corp.(a) Tenet Healthcare Corp.(a) (b) Total System Services, Inc.(a) Tyson Foods, Inc., Class A(a) UnitedHealth Group, Inc.(a) Varian Medical Systems, Inc.(a) (b) Visa, Inc., Class A(a) Watson Pharmaceuticals, Inc.(a) (b) WellPoint, Inc.(a) Western Union Co.(a) Whole Foods Market, Inc.(a) Zimmer Holdings, Inc.(a) Diversified – 0.2% Leucadia National Corp.(a) Energy – 10.7% Alpha Natural Resources, Inc.(a) (b) Anadarko Petroleum Corp.(a) Apache Corp.(a) Baker Hughes, Inc.(a) Cabot Oil & Gas Corp.(a) Cameron International Corp.(a) (b) Chesapeake Energy Corp.(a) Chevron Corp.(a) ConocoPhillips(a) Consol Energy, Inc.(a) Denbury Resources, Inc.(a) (b) Devon Energy Corp.(a) Diamond Offshore Drilling, Inc.(a) El Paso Corp.(a) EOG Resources, Inc.(a) See notes to financial statements. 12l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued December 31, 2011 Number of Shares Description Value Energy (continued) EQT Corp.(a) $ 406,213 Exxon Mobil Corp.(a) FMC Technologies, Inc.(a) (b) Halliburton Co.(a) Helmerich & Payne, Inc.(a) Hess Corp.(a) Marathon Oil Corp.(a) Marathon Petroleum Corp.(a) Murphy Oil Corp.(a) Nabors Industries Ltd. (Bermuda) (a) (b) National Oilwell Varco, Inc.(a) Newfield Exploration Co.(a) (b) Noble Corp. (Switzerland) (a) Noble Energy, Inc.(a) Occidental Petroleum Corp.(a) Oneok, Inc.(a) Peabody Energy Corp.(a) Pioneer Natural Resources Co.(a) QEP Resources, Inc.(a) Range Resources Corp.(a) Rowan Cos., Inc.(a) (b) Schlumberger Ltd. (Curacao) (a) Southwestern Energy Co.(a) (b) Spectra Energy Corp.(a) Sunoco, Inc.(a) Tesoro Corp.(a) (b) Valero Energy Corp.(a) Williams Cos., Inc.(a) Williams Cos., Inc.(b) (c) WPX Energy, Inc.(b) Financial – 18.9% ACE Ltd. (Switzerland) (a) Aflac, Inc.(a) Allstate Corp.(a) American Express Co.(a) American International Group(a) (b) Ameriprise Financial, Inc.(a) AON Corp.(a) Apartment Investment & Management Co., Class A, REIT(a) Assurant, Inc.(a) AvalonBay Communities, Inc., REIT(a) Bank of America Corp.(a) Bank of New York Mellon Corp.(a) BB&T Corp.(a) Berkshire Hathaway, Inc., Series B(a) (b) BlackRock, Inc.(a) Boston Properties, Inc., REIT(a) Capital One Financial Corp.(a) CBRE Group, Inc.(a) (b) Charles Schwab Corp.(a) Chubb Corp.(a) Cincinnati Financial Corp.(a) Citigroup, Inc.(a) CME Group, Inc.(a) Comerica, Inc.(a) Discover Financial Services(a) E*Trade Financial Corp.(a) (b) Equity Residential, REIT(a) Federated Investors, Inc., Class B(a) Fifth Third Bancorp(a) First Horizon National Corp.(a) Franklin Resources, Inc.(a) Genworth Financial, Inc., Class A(a) (b) Goldman Sachs Group, Inc.(a) Hartford Financial Services Group, Inc.(a) HCP, Inc., REIT(a) Health Care REIT, Inc., REIT(a) Host Hotels & Resorts, Inc., REIT(a) Hudson City Bancorp, Inc.(a) Huntington Bancshares, Inc.(a) IntercontinentalExchange, Inc.(a) (b) Invesco Ltd. (Bermuda) (a) JPMorgan Chase & Co.(a) KeyCorp(a) Kimco Realty Corp., REIT(a) Legg Mason, Inc.(a) Lincoln National Corp.(a) Loews Corp.(a) M&T Bank Corp.(a) Marsh & McLennan Cos., Inc.(a) MetLife, Inc.(a) Morgan Stanley(a) NASDAQ OMX Group, Inc.(a) (b) Northern Trust Corp.(a) NYSE Euronext(a) People’s United Financial, Inc.(a) See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 13 PORTFOLIO OF INVESTMENTS (Unaudited) continued December 31, 2011 Number of Shares Description Value Financial (continued) Plum Creek Timber Co., Inc., REIT(a) $ 410,861 PNC Financial Services Group, Inc.(a) Principal Financial Group, Inc.(a) Progressive Corp.(a) ProLogis, Inc., REIT(a) Prudential Financial, Inc.(a) Public Storage, REIT(a) Regions Financial Corp.(a) Simon Property Group, Inc., REIT(a) SLM Corp.(a) State Street Corp.(a) SunTrust Banks, Inc.(a) T Rowe Price Group, Inc.(a) Torchmark Corp.(a) Travelers Cos., Inc.(a) Unum Group(a) US Bancorp(a) Ventas, Inc., REIT(a) Vornado Realty Trust, REIT(a) Wells Fargo & Co.(a) Weyerhaeuser Co., REIT(a) XL Group PLC (Ireland) (a) Zions Bancorporation(a) Industrial – 15.0% 3M Co.(a) Agilent Technologies, Inc.(a) (b) Amphenol Corp., Class A(a) (b) Ball Corp.(a) Bemis Co.(a) Boeing Co.(a) Caterpillar, Inc.(a) CH Robinson Worldwide, Inc.(a) Cooper Industries PLC (Ireland) CSX Corp.(a) Cummins, Inc.(a) Danaher Corp.(a) Deere & Co.(a) Dover Corp.(a) Eaton Corp.(a) Emerson Electric Co.(a) Expeditors International of Washington, Inc.(a) FedEx Corp.(a) FLIR Systems, Inc.(a) Flowserve Corp.(a) Fluor Corp.(a) General Dynamics Corp.(a) General Electric Co.(a) Goodrich Corp.(a) Honeywell International, Inc.(a) Illinois Tool Works, Inc.(a) Ingersoll-Rand PLC (Ireland) (a) Jabil Circuit, Inc.(a) Jacobs Engineering Group, Inc.(a) (b) Joy Global, Inc.(a) L-3 Communications Holdings, Inc.(a) Leggett & Platt, Inc.(a) Lockheed Martin Corp.(a) Masco Corp.(a) Molex, Inc.(a) Norfolk Southern Corp.(a) Northrop Grumman Corp.(a) Owens-Illinois, Inc.(a) (b) Pall Corp.(a) Parker Hannifin Corp.(a) PerkinElmer, Inc.(a) Precision Castparts Corp.(a) Raytheon Co.(a) Republic Services, Inc.(a) Rockwell Automation, Inc.(a) Rockwell Collins, Inc.(a) Roper Industries, Inc.(a) Ryder System, Inc.(a) Sealed Air Corp.(a) Snap-On, Inc.(a) Stanley Black & Decker, Inc.(a) Stericycle, Inc.(a) (b) TE Connectivity Ltd. (Switzerland) (a) Textron, Inc.(a) Thermo Fisher Scientific, Inc.(a) (b) Tyco International Ltd. (Switzerland) (a) Union Pacific Corp.(a) United Parcel Service, Inc., Class B(a) United Technologies Corp.(a) Waste Management, Inc.(a) Waters Corp.(a) (b) Xylem, Inc. See notes to financial statements. 14l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued December 31, 2011 Number of Shares Description Value Technology – 11.9% Accenture PLC, Class A (Ireland) (a) $ 376,709 Adobe Systems, Inc.(a) (b) Advanced Micro Devices, Inc.(a) (b) Akamai Technologies, Inc.(a) (b) Altera Corp.(a) American Tower Corp., Class A(a) (b) Analog Devices, Inc.(a) Apple, Inc.(a) (b) Applied Materials, Inc.(a) Autodesk, Inc.(a) (b) BMC Software, Inc.(a) (b) Broadcom Corp., Class A(a) CA, Inc.(a) Cerner Corp.(a) (b) Citrix Systems, Inc.(a) (b) Cognizant Technology Solutions Corp., Class A(a) (b) Computer Sciences Corp.(a) Dell, Inc.(a) (b) Dun & Bradstreet Corp.(a) Electronic Arts, Inc.(a) (b) EMC Corp.(a) (b) Fidelity National Information Services, Inc.(a) First Solar, Inc.(a) (b) Fiserv, Inc.(a) (b) Hewlett-Packard Co.(a) Intel Corp.(a) International Business Machines Corp.(a) Intuit, Inc.(a) KLA-Tencor Corp.(a) Lexmark International, Inc., Class A(a) Linear Technology Corp.(a) LSI Corp.(a) (b) Microchip Technology, Inc.(a) Micron Technology, Inc.(a) (b) Microsoft Corp.(a) NetApp, Inc.(a) (b) Novellus Systems, Inc.(a) (b) NVIDIA Corp.(a) (b) Oracle Corp.(a) Pitney Bowes, Inc.(a) Qualcomm, Inc.(a) Red Hat, Inc.(a) (b) Salesforce.com, Inc.(a) (b) SanDisk Corp.(a) (b) Teradata Corp.(a) (b) Teradyne, Inc.(a) (b) Texas Instruments, Inc.(a) Western Digital Corp.(a) (b) Xerox Corp.(a) Xilinx, Inc.(a) Utilities – 7.7% AES Corp.(a) (b) AGL Resources, Inc.(a) Ameren Corp.(a) American Electric Power Co., Inc.(a) CenterPoint Energy, Inc.(a) CMS Energy Corp.(a) Consolidated Edison, Inc.(a) Constellation Energy Group, Inc.(a) Dominion Resources, Inc.(a) DTE Energy Co.(a) Duke Energy Corp.(a) Edison International(a) Entergy Corp.(a) Exelon Corp.(a) FirstEnergy Corp.(a) Integrys Energy Group, Inc.(a) NextEra Energy, Inc.(a) NiSource, Inc.(a) Northeast Utilities(a) NRG Energy, Inc.(a) (b) Pepco Holdings, Inc.(a) PG&E Corp.(a) Pinnacle West Capital Corp.(a) PPL Corp.(a) Progress Energy, Inc.(a) Public Service Enterprise Group, Inc.(a) SCANA Corp.(a) Sempra Energy(a) Southern Co.(a) TECO Energy, Inc.(a) Wisconsin Energy Corp.(a) Xcel Energy, Inc.(a) Total Common Stocks – 120.5% (Cost $210,123,311) See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 15 PORTFOLIO OF INVESTMENTS (Unaudited) continued December 31, 2011 Number of Shares Description Value Preferred Stock – 0.0% Consumer, Cyclical – 0.0% Orchard Supply Hardware Stores Corp., Series A(b)(d) (Cost $0) $ – Total Long-Term Investments – 120.5% (Cost $210,123,311) Short-Term Investments – 0.9% Money Market – 0.9% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $1,467,133) Total Investments – 121.4% (Cost $211,590,444) Liabilities in excess of Other Assets – (0.2%) Total Value of Options Written – (3.6%) (Premiums received $5,116,288) Borrowings – (17.6% of Net Assets or 14.6% of Total Investments) Net Assets – 100.0% $ 170,682,411 Contracts (100 shares Expiration Exercise per contract) Options Written Month Price Value CBOE Russell 2000 Index January 2012 $ (1,056,230) Consumer Discretionary Select Sector SPDR Fund January 2012 Energy Select Sector SPDR Fund January 2012 PowerShares QQQ Trust, Series 1 January 2012 ProShares Ultra QQQ January 2012 S&P 500 Index January 2012 SPDR S&P MidCap rust January 2012 SPDR S&P Retail ETF January 2012 Technology Select Sector SPDR Fund January 2012 Total Value of Options Written – (3.6%) (Premiums received $5,116,288) $ (6,142,138) PLC – Public Limited Company REIT – Real Estate Investment Trust S&P – Standard & Poor’s (a) All or a portion of these securities have been physically segregated in connection with borrowing. As of December 31, 2011, the total amount segregated was $127,731,544. (b) Non-income producing security. (c) When-issued or delayed delivery security. (d) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $ – which represents 0.0% of net assets. Securities are classified by sectors that represent broad groupings of related industries. See notes to financial statements. 16 l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES (Unaudited) December 31, 2011 Assets Investments, at value (cost $211,590,444) $ Dividends receivable Investments sold receivable Total assets Liabilities Borrowings Options written, at value (premiums received of $5,116,288) Investments purchased payable Offering costs payable Investment advisory fee payable Due to custodian Administration fee payable Accrued expenses Total liabilities Net Assets $ Composition of Net Assets Common stock, $.01 par value per share; unlimited number of shares authorized, 8,755,240 shares issued and outstanding $ Additional paid-in capital Accumulated net realized gain on investments and options transactions Net unrealized depreciation on investments and options transactions ) Accumulated undistributed net investment income Net Assets $ Net Asset Value (based on 8,755,240 common shares outstanding) $ See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 17 STATEMENT OF OPERATIONS For the period October 27, 2011* through December 31, 2011 (Unaudited) December 31, 2011 Investment Income Dividends $ Interest 6 Total income $ Expenses Investment advisory fee Interest expense Professional fees Trustees’ fees and expenses Printing expenses Fund accounting Custodian fee Administrative fee Licensing fee NYSE listing fee Transfer agent fee Insurance Miscellaneous Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Options Net realized gain (loss) on: Investments ) Options Net change in unrealized depreciation on: Investments ) Options ) Net realized and unrealized gain (loss) on investments and options transactions Net Increase in Net Assets Resulting from Operations $ * Commencement of investment operations See notes to financial statements. 18l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) December 31, 2011 For the Period October 27, 2011* through December 31, 2011 (unaudited) Increase in Net Assets Resulting from Operations Net investment income $ Net realized gain on investments and options Net change in unrealized depreciation on investments and options ) Net increase in net assets resulting from operations Capital Share Transactions Net proceeds from the issuance of common shares Common share offering costs charged to paid-in capital ) Net increase from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period (including undistributed net investment income of $366,235) $ * Commencement of investment operations See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 19 STATEMENT OF CASH FLOWS For the period October 27, 2011* through December 31, 2011 (Unaudited) December 31, 2011 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used by Operating and Investing Activities: Net unrealized depreciation on investments Net unrealized depreciation on options Net realized loss on investments Net realized gain on options ) Purchase of long-term investments ) Cost of written options closed ) Premiums received on call options written Proceeds from sale of long-term investments Net purchases of short-term investments ) Increase in dividends receivable ) Increase in investments sold receivable ) Increase in investments purchased payable Increase in offering costs payable Increase in investment advisory fee payable Increase in due to custodian Increase in administration fee payable Increase in accrued expenses Net Cash Used by Operating and Investing Activities ) Cash Flows From Financing Activities: Net proceeds from the issuance of common shares Proceeds from borrowings Payments made on borrowings ) Offering expenses in connection with the issuance of common shares ) Net Cash Provided by Financing Activities Net decrease in cash ) Cash at Beginning of Period Cash at End of Period $ – Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ Supplemental Disclosure of Non Cash Operating Activity: Options assigned during the period $ * Commencement of investment operations See notes to financial statements. 20l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS (Unaudited) December 31, 2011 For the Period October 27, 2011* through December 31, 2011 (unaudited) Net asset value, beginning of period $ (a) Investment operations Net investment income (b) Net realized and unrealized gain on investments and options Total from investment operations Common shares’ offering expenses charged to paid-in-capital ) Net asset value, end of period $ Market value, end of period $ Total investment return (c) Net asset value % Market value -11.15 % Ratios and supplemental data Net assets end of period (thousands) $ Ratios to Average Net Assets applicable to Common Shares: Total expenses, excluding interest expense %(d) Total expenses, including interest expense %(d) Net investment income (loss), including interest expense %(d) Portfolio Turnover 6 % Senior Indebtedness: Total Borrowings outstanding (in thousands) $ Asset Coverage per $1,000 of indebtedness(e) $ * Commencement of investment operations (a) Before deduction of offering expenses charged to capital. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming a purchase of a common share at the beginning of the period and a sale on the last day of the period reported either at net asset value (NAV) or market price per share. Dividends and distributions are assumed to be reinvested at NAV for NAV returns or the prices obtained under the Fund’s Dividend Reinvestment Plan market value returns. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (d) Annualized (e) Calculated by subtracting the Fund’s total liabilities (not including borrowings) from the Fund’s total assets and dividing by the total borrowings. See notes to financial statements. GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) December 31, 2011 Note 1 – Organization: Guggenheim Equal Weight Enhanced Equity Income Fund (the “Fund”) was organized as a Delaware statutory trust on July 11, 2011. The Fund is registered as a diversified, closed-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s investment objective is to provide a high level of risk-adjusted total return with an emphasis on current income. There can be no assurance that the Fund will achieve its investment objectives. The Fund’s investment objectives are considered fundamental and may not be changed without shareholder approval. Note 2 – Accounting Policies: The preparation of the financial statements in accordance with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following is a summary of significant accounting policies consistently followed by the Fund. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over-the-counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and ask prices on that day. Securities traded on the Nasdaq are valued at the Nasdaq Official Closing Price. Preferred stocks are valued at their sales price as of the close of the exchange on which they are traded. Preferred stocks for which the last price is not available are valued at the mean between the last available bid and ask priced on that day. Equity index options are valued at the mean between the last available bid and ask prices on the primary exchange on which they are traded. Exchange-traded options are valued at the mean of the best bid and asked prices at the close on those exchanges on which they are traded. The Fund values money market funds at net asset value. Short-term securities with remaining maturities of 60 days or less, at the time of purchase, are valued at amortized cost, which approximated market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Such “fair value” is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. Money Market Funds are valued at net asset value. The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees as described above. The fair value estimates for the Fund’s level 3 securities are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. There were various factors considered in reaching fair value determination including, but not limited to, the following: the type of security and public information obtained from the issuer. 22l GEQ l GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) continued December 31, 2011 The following table represents the Fund’s investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy at December 31, 2011. Description (value in $000s) Level 1 Level 2 Level 3 Total Common Stocks: Basic Materials $ $
